     Case 2:20-cv-01556-GMN-EJY Document 4 Filed 06/11/21 Page 1 of 2



1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4     MAURY A. SINGER,                                    Case No. 2:20-cv-01556-GMN-EJY

5                                        Plaintiff,                   ORDER
             v.
6
      BRIAN WILLIAMS, et al.,
7
                                     Defendants.
8

9    I.     DISCUSSION

10          Plaintiff, who is incarcerated in the custody of the Nevada Department of

11   Corrections (“NDOC”), and proceeding pro se, initiated this case with a civil rights

12   complaint pursuant to 42 U.S.C. § 1983. (ECF No. 1-1.) Upon review, the Court notes

13   that Plaintiff did not sign complaint. (Id). Under Rule 11 of the Federal Rules of Civil

14   Procedure, a plaintiff who is not represented by counsel is required to sign every pleading,

15   including a complaint. Fed. R. Civ. P. 11(a). Because Plaintiff did not sign the complaint,

16   the Court cannot consider it.

17          As such, the Court grants Plaintiff leave to file a fully complete and signed first

18   amended complaint within 30 days. If Plaintiff does not file a complete, signed, first

19   amended complaint, the court will dismiss this case without prejudice.

20          If Plaintiff chooses to file an amended complaint, he is advised that an amended

21   complaint supersedes (replaces) the original complaint, and, thus, the amended

22   complaint must be complete in itself. See Hal Roach Studios, Inc. v. Richard Feiner &

23   Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (holding that “[t]he fact that a party was

24   named in the original complaint is irrelevant; an amended pleading supersedes the

25   original”); see also Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (holding

26   that for claims dismissed with prejudice, a plaintiff is not required to reallege such claims

27   in a subsequent amended complaint to preserve them for appeal). Plaintiff’s amended

28   complaint must contain all claims, defendants, and factual allegations that Plaintiff wishes

                                                      1
     Case 2:20-cv-01556-GMN-EJY Document 4 Filed 06/11/21 Page 2 of 2



1    to pursue in this lawsuit. Moreover, Plaintiff must file the amended complaint on this

2    Court’s approved prisoner civil rights form, and it must be entitled “First Amended

3    Complaint.”

4    II.    CONCLUSION

5           For the foregoing reasons, it is ordered that, the Court will not consider Plaintiff’s

6    unsigned complaint.

7           It is further ordered that if Plaintiff chooses to file an amended complaint, Plaintiff

8    will file the amended complaint within 30 days from the date of entry of this order.

9           It is further ordered that the Clerk of the Court will send to Plaintiff the approved

10   form for filing a § 1983 complaint, instructions for the same, and a copy of his complaint,

11   (ECF No. 1-1). If Plaintiff chooses to file an amended complaint, he must use the

12   approved form and he will write the words “First Amended” above the words “Civil Rights

13   Complaint” in the caption.

14          It is further ordered that, if Plaintiff does not timely file a complete, signed, amended

15   complaint, the Court will dismiss this case without prejudice.

16
            DATED THIS ____
                        11 day of June 2021.
17

18
                                                        Gloria M. Navarro, Judge
19                                                      United States District Court
20

21

22

23

24

25

26

27

28
                                                    2
